Citation Nr: 1414208	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to an effective date earlier than November 26, 2002, for the grant of service connection for degenerative joint disease of the lumbar spine with intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to September 1984 with subsequent service with the North Carolina National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran later appeared before the undersigned in January 2014 and delivered sworn testimony via video conference hearing in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO granted service connection for low back disability, with an evaluation of 10 percent, effective November 26, 2002.

2.  Notice of the September 2003 rating decision was provided to the Veteran on September 17, 2002, which included notification of the Veteran's appellate rights.

3.  In March 2008, VA received a statement from the appellant construed as a request for an effective date earlier than November 26, 2002, for the grant of service connection for degenerative joint disease of the lumbar spine with intervertebral disc syndrome.




CONCLUSION OF LAW

The Veteran's claim for an earlier effective date for the award of service connection for degenerative joint disease of the lumbar spine with intervertebral disc syndrome must fail as a matter of law, and the appeal is dismissed.  38 U.S.C.A. § 5110(a)(West 2002); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The facts pertaining to this issue are not in dispute and the Veteran's appeal as to that issue must be dismissed as a matter of law.  Thus, the VCAA is not applicable to the issue on appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

During the January 2014 Board hearing, to assist the Veteran, the undersigned asked questions to determine the date and circumstances of the Veteran's low back injury.  Further, the undersigned also asked questions to help direct the Veteran's testimony concerning the date that he had first filed his claim with VA.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The law provides that in the absence of clear and unmistakable error (CUE), a final RO decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 7105, 7111 (West 2002).  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A.  There is no such procedure as a freestanding challenge to the finality of a VA decision.  See DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).  Further, after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

A decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and an appellant can only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence.  However, because the proper effective date for an award based on claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  Rudd, 20 Vet. App. at 299.

The Veteran's original claim of entitlement to service connection for low back disability was received on November 26, 2002.  The Board notes in passing that other than two VA administrative records, there are no documents in the Veteran's claims file that were received prior to the Veteran's November 26, 2002, claim.

In a September 2003 rating decision, the RO granted service connection for low back disability, with an evaluation of 10 percent, effective November 26, 2002.  Notice of the September 2003 rating decision was provided to the Veteran on September 17, 2003, which included notification of the Veteran's appellate rights.  The Veteran filed a notice of disagreement with the disability rating assigned for his low back disability, and a November 2006 statement of the case was issued.  Following receipt of the Veteran's timely appeal, in a March 2007 RO decision the evaluation for low back disability was increased to 20 percent, effective December 3, 2003, and in a May 2007 RO decision the evaluation for low back disability was increased to 40 percent, effective February 27, 2006.  In October 2007, VA received a statement from the Veteran indicating that he wished to "drop any issues that I have on appeal."

In March 2008, VA received a statement from the Veteran construed as a request for an effective date earlier than November 26, 2002, for the grant of service connection for low back disability.  The Veteran indicated his belief that the effective date for the grant of service connection for his low back disability should be April 2000, the date of his low back injury.

In a May 2009 statement the Veteran indicated that he had met with a service representative (apparently sometime around April 2000) and had been under the impression that the service representative was going to file his low back claim with VA on his behalf at that time.  He indicated that he had gone back to the service representative's office but was essentially informed that they had none of his records due to high turnover at that office.

At his January 2014 Board hearing, the Veteran described how he had injured his back in service in April 2000 while performing active duty training.  He indicated that he was not discharged from the National Guard until 2004.  He also stated that he did not file a claim with VA between April 12, 2000, and November 26, 2002, because during that period of time he was not aware that he had to do anything or file anything.

Looking at the record, the Board finds that the Veteran's October 2007 statement essentially acted as a withdrawal of his appeal and rendered the September 2003 rating decision that had granted service connection for low back disability to be final.  As noted, there is no such procedure as a freestanding challenge to the finality of a VA decision.  See DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).  Further, after a decision establishing an effective date becomes final, as is the case here with the September 2003 rating decision, there is no such procedure as a freestanding claim for an earlier effective date.  Rudd at 296.

In sum, the criteria for an earlier effective date in this case have not been met.

While the Board finds that there has been no allegation or finding of CUE in the September 2003 RO decision that established an effective date in this case, and the AOJ has not adjudicated it as such, the Board acknowledges that at his January 2014 Board hearing the Veteran indicated that he had not filed an earlier dated low back claim because he was not aware that he had to do anything or file anything.  To the extent the Veteran feels that he may have received conflicting information from VA regarding his eligibility for VA benefits, even assuming his assertion in this regard were true, the Board is nevertheless not authorized to award payment of benefits where statutory requirements for such benefits have not been met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

Where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be dismissed due to a lack of legal merit).









ORDER

The claim of entitlement to an effective date earlier than November 26, 2002, for the grant of service connection for degenerative joint disease of the lumbar spine with intervertebral disc syndrome is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


